ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 00-224, concluding that SHIRLEY WATERS, a/k/a SHIRLEY WATERS-CATO, of EAST ORANGE, who was admitted to the bar of this State in 1977, and who has been suspended from the practice of law since May 1,1995, pursuant to Orders of the Court filed April 5, 1995, October 5, 1995, October 22, 1997, and April 7, 1999, should be suspended from the practice of law for a further period of six months for violating Rule 1:20-20 (failure to inform client of suspension and to advise client to seek legal advice elsewhere), RPC 1.4(a) (failure to communicate), RPC 8.1(b) (failure to cooperate with disciplinary authorities), and RPC 8.4(c) (misrepresentation);
And the Disciplinary Review Board further having concluded that prior to reinstatement to practice, respondent should be required to demonstrate her fitness to practice law and complete twelve hours of courses in professional responsibility, and that on reinstatement, respondent should be required to practice under supervision;
And respondent having been ordered to show cause why she should not be disbarred or otherwise disciplined;
And good cause appearing;
It is ORDERED that SHIRLEY WATERS, a/k/a SHIRLEY WATERS-CATO, is suspended fi-om the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall complete twelve hours of courses in professional responsibili*73ty offered by the Institute for Continuing Legal Education or otherwise approved by the Office of Attorney Ethics and shall provide the Office of Attorney Ethics with proof of her satisfactory completion thereof; and it is further
ORDERED that prior to reinstatement to practice, respondent shall submit proof of her fitness to practice law as attested to by a mental health professional approved by the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement .to practice, respondent shall practice law under the supervision of a practicing attorney approved by the Office of Attorney Ethics and until the further Order of the Court; and it is further
ORDERED that respondent shall comply with the conditions set forth in the Orders of the Court filed on April 5, 1995, October 5, 1995, October 22, 1997, and April 7, 1999; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent continue to be restrained and enjoined from practicing law during the period of suspension and that respondent continue to comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.